DETAILED ACTION
	This is in response to communication received on 2/25/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 3/12/21, 7/9/21, and 11/26/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/22 has been entered.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Zhong US PG Pug 2005/0228097 hereinafter ZHONG in view of Zimmer et al. US Patent Number 4,955,298 hereinafter ZIMMER as evidenced by Tien et al. US PGPub 2014/0240928 hereinafter TIEN on claims 1, 3-5 and 7-9 are withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Zhong US PG Pug 2005/0228097 hereinafter ZHONG in view of Zimmer et al. US Patent Number 4,955,298 hereinafter ZIMMER as evidenced by Tien et al. US PGPub 2014/0240928 hereinafter TIEN as applied to claim 1 above, and further in view of Hirano et al. US Patent Number 6,570,099 hereinafter HIRANO on claim 6 is withdrawn because the independent claim 1 has been amended.  
Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong US PG Pug 2005/0228097 hereinafter ZHONG in view of Hirano et al. US Patent Number 6,570,099 hereinafter HIRANO.
As for claim 1, ZHONG teaches "This invention relates to thermally conductive compositions that have initial low viscosity and after curing, high bulk thermal conductivity" (paragraph 1, lines 1-3), "the compositions can advantageously be used to form thermal interface pads or films that are positioned between electronic components" (paragraph 38, lines 17-19), and "Application of the present thermal interface compositions may be achieved by any method known in the art. Conventional methods include… stencil printing and syringe dispensing" (paragraph 41, lines 1-3), i.e. A coating method, applied to coat an electronic element with liquid metal thermal grease. In the case of stencil printing, Examiner notes that ZHONG teaches a coating method using a limiting element and in the case of syringe dispensing, ZHONG teaches a coating method without a limiting element.
	ZHONG is silent on the specific steps involved in stencil printing.
HIRANO teaches "A thermal conductive substrate" and "a second thermal conductive resin composition produced by mixing an inorganic filler and a resin composition" (column 6, lines 17-19).	
HIRANO teaches “A second thermal conductive resin composition that had been processed into a paste-like form in advance was put on this mask, and the thermal conductive resin composition was printed and filled in the opening of the mask by pressing a SUS squeegee against the mask. Subsequently, the mask was removed” (paragraph 20, lines 6-11), i.e. a process in which applying the liquid… thermal grease on a surface of the electronic element by using a limiting element; scraping the liquid metal thermal grease by a scrapers, to coat the surface of the electronic element with the liquid… thermal grease to form a liquid… thermal grease layer… removing the limiting element.
	HIRANO is silent on the SUS squeegee having wherein a surface of the scraper is roughened. However, Examiner notes that there is no discussion of the degree of roughening or what kind of surface constitutes a roughened surface. As such, the claim scope includes any surface with even marginal roughness that is not perfectly smooth. It is the position of the Examiner that the SUS squeegee of HIRANO necessarily has at least a little surface roughness and therefore falls within the scope of the limitation. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
	HIRANO further teaches “The determined position of the thermal conductive resin composition can be restricted using, for example, a metal mask” (paragraph 12, lines 6-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the stencil printing of HIRANO into the method of ZHONG such that the process includes applying the liquid metal thermal grease on a surface of the electronic element by using a limiting element; scraping the liquid metal thermal grease by a scraper, to coat the surface of the electronic element with the liquid metal thermal grease to form a liquid metal thermal grease layer, wherein a surface of the scraper is roughened; removing the limiting element because ZHONG teaches that its layers could be applied with stencil printing and HIRANO teaches that printing using such a metal mask allows for printing on determined areas.
	Examiner notes that ZHONG and HIRANO are both silent on a second application step. 
However, as noted above, ZHONG does teach a process of applying a liquid metal thermal grease to a surface without the use of a limiting element, i.e. syringe dispensing (paragraph 41, lines 1-3). It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  In this case, it would have been obvious to combine the stencil printing of one layer and the syringe application of another such that after removing the limiting element, applying the liquid metal thermal grease again on the liquid metal thermal grease layer without any limiting element  to obtain the predictable result of a liquid metal thermal grease layer of a certain thickness.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Further, Examiner notes that the duplication steps for a multiplied effect is considered to be obvious unless a synergistic effect can be shown, just as a duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown.  See St. Regis Paper Co.v. Bermis Co., INc., 193 USPQ 8,11, (7th Cir.) 1977. As such, the mere duplication 
 	As for claim 3, ZHONG is silent on the particular steps of stencil printing.
HIRANO teaches “an aluminum plate having a thickness of 1 mm was prepared as a heat-radiating board, and a SUS mask that had an opening in a position corresponding to a desired portion of the aluminum plate to be printed was prepared. The aluminum plate and the mask were stacked and placed on a printing stage.” (column 20, lines 45-50) and “A second thermal conductive resin composition that had been processed into a paste-like form in advance was put on this mask, and the thermal conductive resin composition was printed and filled in the opening of the mask by pressing a SUS squeegee against the mask. Subsequently, the mask was removed” (paragraph 20, lines 6-11), i.e. further comprising a step of disposing the limiting element on the substrate, a lower surface of the limiting element is against the surface of the substrate, and at least a part of the surface of the substrate is exposed from an opening of the limiting element.
HIRANO further teaches “The determined position of the thermal conductive resin composition can be restricted using, for example, a metal mask” (paragraph 12, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the stencil printing of HIRANO into the method of ZHONG such that the process includes further comprising a step of disposing the limiting element on the electronic element, a lower surface of the limiting element is against the surface of the electronic element, and at least a part of the surface of the electronic element is exposed from an opening of the limiting element because ZHONG teaches that its layers could be applied with stencil printing and HIRANO teaches that printing using such a metal mask allows for printing on determined areas.
As for claim 4, Examiner notes that there is not limitation on what constitutes a predetermined amount of light metal thermal grease. For example, what constitutes 'predetermined'? Is it a specific process of calculating an amount to apply or is it something as simple applying the liquid and in the moment deciding when to stop? In light of this, Examiner will interpret a predetermined amount of light metal thermal grease to mean any application that is not explicitly random.
ZHONG is silent on the particular steps of stencil printing.
HIRANO teaches “A second thermal conductive resin composition that had been processed into a paste-like form in advance was put on this mask, and the thermal conductive resin composition was printed and filled in the opening of the mask by pressing a SUS squeegee against the mask. Subsequently, the mask was removed” (paragraph 20, lines 6-11). While HIRANO does not explicitly say that this amount is not random, it is the position of the Examiner that it is well within the skill of the ordinary artisan to apply the necessary amount of material to get the thickness they desire.
HIRANO further teaches “The determined position of the thermal conductive resin composition can be restricted using, for example, a metal mask” (paragraph 12, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the stencil printing of HIRANO into the method of ZHONG such that the process includes wherein the step of providing the liquid metal thermal grease on the surface of the electronic element by using the limiting element comprises: providing a predetermined amount of the liquid metal thermal grease to an area of the limiting element because ZHONG teaches that its layers could be applied with stencil printing and HIRANO teaches that printing using such a metal mask allows for printing on determined areas.
As for claim 5, as mentioned above, ZHONG and HIRANO are silent on the second step. However, ZHONG does teach the use of syringe dispensing as a method of coating its surface (paragraph 41, lines 1-3).
It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  In this case, it would have been obvious to combine the stencil printing of one layer and the syringe application of another such that wherein after the step of scraping
the liquid metal thermal grease by the scraper, providing another predetermined amount of the liquid metal thermal grease to the area of the limiting element to obtain the predictable result of a liquid metal thermal grease layer of a certain thickness.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Further, Examiner notes that the duplication steps for a multiplied effect is considered to be obvious unless a synergistic effect can be shown, just as a duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown.  See St. Regis Paper Co.v. Bermis Co., INc., 
As for claim 7, Examiner notes that the value of 85% is not specifically limited. In particular, is it 85 weight%? 85 atomic%, 85 volumetric%? Further, what is the percent in regard to? Is it in referenced to the overall composition or just to particular compound or just to particular part of the composition? In light of this Examiner will interpret the claim to mean the gallium or the gallium compound is at least more than 85% of the liquid metal component of the liquid thermal grease.
With this in mind, ZHONG teaches "Preferably, the liquid metal is liquid gallium" (paragraph 71, lines 8), i.e. wherein the liquid metal component is made up of 100% liquid gallium.
ZHONG teaches "This invention relates to thermally conductive compositions that have initial low viscosity and after curing, high bulk thermal conductivity" (paragraph 1, lines 1-3), "the compositions can advantageously be used to form thermal interface pads or films that are positioned between electronic components" (paragraph 38, lines 17-19), and "Application of the present thermal interface compositions may be achieved by any method known in the art. Conventional methods include… stencil printing, syringe dispensing" (paragraph 41, lines 1-4), i.e. A coating method, applied to coat an electronic element with liquid metal thermal grease.
ZHONG is silent on the specific steps involved in stencil printing.

HIRANO teaches “A second thermal conductive resin composition that had been processed into a paste-like form in advance was put on this mask, and the thermal conductive resin composition was printed and filled in the opening of the mask by pressing a SUS squeegee against the mask. Subsequently, the mask was removed” (paragraph 20, lines 6-11), i.e. a process in which the applying the liquid metal thermal grease on a surface of a scrapes and smearing a surface of a substrate by using a limiting element and the surface of the scraper to form a liquid metal thermal grease layer takes place simultaneously and after application is complete removing the limiting element.
	HIRANO is silent on the SUS squeegee having wherein a surface of the scraper is roughened. However, Examiner notes that there is no discussion of the degree of roughening or what kind of surface constitutes a roughened surface. As such, the claim scope includes any surface with even marginal roughness that is not perfectly smooth. It is the position of the Examiner that the SUS squeegee of HIRANO necessarily has at least a little surface roughness and therefore falls within the scope of the limitation. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).

	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the stencil printing of HIRANO into the method of ZHONG such that the process includes applying the liquid metal thermal grease on a surface of the electronic element by using a limiting element; scraping the liquid metal thermal grease by a scraper, to coat the surface of the electronic element with the liquid metal thermal grease to form a liquid metal thermal grease layer, wherein a surface of the scraper is roughened; removing the limiting element because ZHONG teaches that its layers could be applied with stencil printing and HIRANO teaches that printing using such a metal mask allows for printing on determined areas.
Examiner notes that ZHONG and HIRANO are both silent on a second application step. 
However, as noted above, ZHONG does teach a process of applying a liquid metal thermal grease to a surface without the use of a limiting element, i.e. syringe dispensing (paragraph 41, lines 1-3). It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  In this case, it would have been obvious to combine the stencil printing of one layer and the syringe application of another such that after removing the limiting element, applying the liquid metal thermal grease again on the liquid metal thermal grease layer without any limiting element  to obtain the predictable result of a liquid metal thermal grease layer of a certain thickness.  The rationale to support a conclusion that the claim would have been 
As for claim 9, ZHONG is silent on the particular steps of stencil printing.
HIRANO teaches “an aluminum plate having a thickness of 1 mm was prepared as a heat-radiating board, and a SUS mask that had an opening in a position corresponding to a desired portion of the aluminum plate to be printed was prepared. The aluminum plate and the mask were stacked and placed on a printing stage.” (column 20, lines 45-50) and “A second thermal conductive resin composition that had been processed into a paste-like form in advance was put on this mask, and the thermal conductive resin composition was printed and filled in the opening of the mask by pressing a SUS squeegee against the mask. Subsequently, the mask was removed” (paragraph 20, lines 6-11), i.e. where before the step of smearing the surface of the electronic element by using the limiting element and the surface of the scraper, further comprising a step of: disposing the limiting element on the electronic element, so that a lower surface of the limiting element is against the surface of the electronic element, and at least a part of the surface of the electronic element is exposed from an opening of the limiting element.
HIRANO further teaches “The determined position of the thermal conductive resin composition can be restricted using, for example, a metal mask” (paragraph 12, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the stencil printing of HIRANO into the method of ZHONG such that the process includes further comprising a step of disposing the limiting element on the electronic element, a lower surface of the limiting element is against the surface of the electronic element, and at least a part of the surface of the electronic element is exposed from an opening of the limiting element because ZHONG teaches that its layers could be applied with stencil printing and HIRANO teaches that printing using such a metal mask allows for printing on determined areas.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong US PG Pug 2005/0228097 hereinafter ZHONG and Hirano et al. US Patent Number 6,570,099 hereinafter HIRANO  as applied to claim 1 above, and further in view of Zimmer et al. US Patent Number 4,955,298 hereinafter ZIMMER.
As for claim 6, ZHONG is silent on roughening the surface of a scraper.
HIRANO further teaches a method of roughening a surface wherein "the method for the roughening is not limited specifically, and can be sand blasting, etching or the like" (column 9, lines 42-44), i.e. wherein the surface ... is roughed through ... sand blasting.

It would have been obvious to one of ordinary skill in the art to have wherein a surface of the scraper is roughened and wherein the surface of the scraper is roughened through… sand blasting in the process of ZHONG because ZIMMER teaches that such scrapers with known to be used in printing processes and known equivalent to smooth scrapers or squeegees.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717